16-3438-bk
    In re Residential Capital, LLC


                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED
WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.


             At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 20th day of September, two thousand seventeen.

    PRESENT: DENNIS JACOBS,
             JOSÉ A. CABRANES,
             RICHARD C. WESLEY,
                           Circuit Judges.
    _____________________________________

    Erlinda Abibas Aniel,
             Plaintiff-Appellant,

                  v.                                                   16-3438

    ResCap Liquidating Trust,
             Defendant-Appellee.*
    _____________________________________


    FOR PLAINTIFF-APPELLANT:                 Erlinda Abibas Aniel,             pro    se,
                                             Hillsborough, CA.

    FOR DEFENDANT-APPELLEE:                  Norman S. Rosenbaum, Jessica J.
                                             Arett,   Jordan   A.   Wishnew,

         * The Clerk of Court is respectfully directed to amend the
    caption.
                              Morrison & Foerster LLP, New York,
                              NY.

     Appeal from a judgment of the United States District Court
for the Southern District of New York (Gardephe, J.).
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

     Appellant Erlinda Abibas Aniel, pro se, filed two proofs
of claim in the bankruptcy of Residential Capital, LLC, alleging
wrongful foreclosure of a California property. The trustee of
the bankruptcy estate, the ResCap Liquidating Trust, objected
to Aniel’s claims on the basis that she lacked standing. The
bankruptcy court sustained the standing objections, and the
district court affirmed.       Aniel appeals.    We assume the
parties’ familiarity with the underlying facts, the procedural
history, and the issues on appeal.

     We conduct plenary review of orders by district courts
acting as appellate courts in bankruptcy cases, reviewing
conclusions of law de novo and factual findings for clear error.
In re First Cent. Fin. Corp., 377 F.3d 209, 212 (2d Cir. 2004).
Accordingly, the ruling on standing is reviewed de novo.

     To have standing, a plaintiff must show (1) an injury in
fact, (2) a causal connection between the injury and the
defendant’s conduct, and (3) that it is likely the injury will
be “redressed by a favorable decision.” Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560−61 (1992) (internal quotation marks
omitted).      The injury-in-fact must be concrete and
particularized. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548
(2016).    Aniel alleged that her injury arose from the
foreclosure of the property, but she has not demonstrated a
connection to the property sufficient to establish her
standing. Aniel is not named on the deed of trust or mortgage
note; as evidence of ownership, she cited a later grant deed
giving her a one percent interest, an alleged agreement with
the property’s owner to pay the mortgage, and her own bankruptcy
filing.    But the grant deed postdated the foreclosure
proceeding,    Aniel   submitted    no   documentary    evidence
establishing her alleged agreement with the property owner, and
she never formally assumed any obligation for the mortgage loan
with the lender’s consent. Aniel’s submissions in her own
bankruptcy filing do not establish her standing.

     We have considered all of Aniel’s remaining arguments and
find them to be without merit. Accordingly, we AFFIRM the
judgment of the district court.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              3